Judgment, Supreme Court, New York County, entered on May 7, 1971, unanimously affirmed, without costs and without disbursements. Concur — Stevens, P. J., McGivern, McNally and Steuer, JJ.; Kupferman, J., concurs in the following memorandum: While the law is clear that the Police Commissioner has the right to terminate a probationer without a hearing unless bad faith is shown, the statement that the petitioner was “an unsatisfactory probationer” is in error. His record while on probation was good.